Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is Non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Patent Pub. 2019/0350200).
Sharma et al. disclose synergistic antimicrobial compositions comprising quaternary ammonium compounds and antimicrobial actives (ABSTRACT).  Sharma et al. disclose the composition is in the form of a personal care and cosmetic such as soap, shampoo or conditioner ([0087]).  Sharma et al. disclose formulation comprising the quaternary ammonium, cetyl pyridinium chloride and the antimicrobial active, octopirox, which is piroctone olamine (TABLE 1).  Sharma et al. disclose synergy data with octopirox in TABLE 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent Pub. 2019/0350200).
Sharma et al. is discussed above differs from the instant claims insofar as they do not disclose the product weights of claims 6 and 7.
Sharma et al. disclose the quaternary ammonium compound is present in an amount of 0.0025-50 w/w and antimicrobial active is present in an amount of 0.0025-25% w/w.
prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Claims 16, 17, 19-22, 25, 27-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauczinski et al. (US Patent Pub. 2019/0224099).
Gauczinski et al. disclose compositions for inhibiting microorganisms (Abstract).  Gauczinski et al. disclose concentrate compositions comprising 5% octopirox and 10% p-anisic acid (TABLE 2, Example 23).  Gauczinski et al. disclose the formulations comprising the concentrates include shampoo, soap and cleansing wipes ([0153]).  Gauczinski et al. disclose the concentrate is added to the formulation at a level from 0.001 to 20 wt. % by total weight of the formulation, which would overlap the concentrations of the instant claims.
It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612